DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to the product of a recreational vehicle, classified in B60N3/001.
II. Claims 12-18, drawn to a method of using a table assembly, classified in A47B5/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with other materially different products such as tables in U.S. patents: US 11518286 B2 or US 8887644 B2 or US 8894121 B2.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions require different electronic and classification search strategies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan Cheslock on 12/8/2022 a provisional election was made without traverse to prosecute the invention of a recreational vehicle with a table assembly, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 should be depending on claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilers et al. (US 8894121), hereinafter Eilers.
Regarding claim 1, Eilers discloses a recreational vehicle (Col. 2 lines 56-58) comprising: wheels adapted to roll along a ground surface (inherent functional component of vehicles); a chassis supported on the wheels (inherent to a vehicle); and a table assembly (Fig. 1) supported by the chassis (floor being part of the chassis, Fig. 3 shows table placed on a floor surface) and having a supporting surface (24 in Fig. 1) adapted to support an object, wherein the table assembly includes a stowed position (solid line in Fig. 1) in which the supporting surface defines a first plane (plane of 24 in Fig. 1) and an extended position (dash line in Fig. 1, two extended positions shown) in which the supporting surface defines a second plane substantially parallel to the first plane (plane of dash-lined 24 in Fig. 1), wherein the extended position is rotationally displaced from the stowed position (Col. 3 lines 10-14).
Regarding claim 2, Eilers discloses a recreational vehicle as defined in claim 1, wherein the first plane is co-planer with the second plane (Fig. 1, no change in elevation between the two positions).
Regarding claim 3, Eilers discloses a recreational vehicle as defined in claim 1, wherein the first and second planes are substantially horizontal (Col. 1 line 42 and Fig. 1).
Regarding claim 6, Eilers discloses a recreational vehicle as defined in claim 1, further comprising an upper stay member (32 in Fig. 3) positioned above the table member to limit upward movement of the table member (inherent function of the member as it blocks path to move upward).
Regarding claim 10, Eilers discloses a recreational vehicle as defined in claim 1, wherein the table assembly further includes a transfer mechanism (latch mechanism 80 in Fig. 6-10, rotating mechanism in Fig. 5, and Col. 4 lines 47-54) coupled to the table member to facilitate movement of the table member between the stowed position and the extended position, wherein the transfer mechanism includes a telescoping slide mechanism (Fig. 9 and Col. 6 lines 63-65) and a rotation mechanism (Fig. 5 and Col. 3 lines 33-34).
Regarding claim 11, Eilers discloses a recreational vehicle as defined in claim 10, wherein the rotation mechanism is supported by the telescoping slide mechanism (Col. 6 lines 51-60 support the table during the latched position from external rotating force).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers in view of Hillman et al. (US 9371029).
Regarding claim 4, Eilers discloses a recreational vehicle as defined in claim 1, wherein the table assembly includes a table member having a first edge (Eilers, one of the dashed straight edges on left side of Fig. 1)
Regarding claim 5, Eilers discloses part of a recreational vehicle as defined in claim 4, wherein the table member has a second edge (Eilers, curved edge in Fig. 6).
Regarding claim 9, Eilers discloses a recreational vehicle as defined in claim 1.
Eilers fails to disclose a wall supporting the table assembly, wherein the first edge positioned adjacent the wall when in the stowed position as claimed in claim 4; the second edge positioned adjacent the wall when in the extended position as claimed in claim 5; and a wall as claimed in claim 9.
However, Hillman teaches table mount to wall (Hillman, Col. 3 lines 25-26).
Hillman is considered to be analogous art because it is in the same field of recreational vehicle as Eilers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Eilers to incorporate the teachings of Hillman and have the table supported by a wall such that two edges are adjacent to the wall in the two positions. Doing so provides stability to the table when vehicle is moving.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose tables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612